UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-6137



MARIO BALLARD,

                                              Plaintiff - Appellant,

          versus


CHAIRMAN, VIRGINIA PAROLE BOARD,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Glen E. Conrad, Magistrate Judge.
(CA-01-235-7)


Submitted:   March 20, 2003                 Decided:   March 31, 2003


Before WILLIAMS and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mario Ballard, Appellant Pro Se. Richard Carson Vorhis, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Mario Ballard appeals the magistrate judge’s order denying his

motion to amend his complaint in an action that was closed. We have

reviewed the record and find no reversible error.   Accordingly, we

affirm on the reasoning of the magistrate judge.    See Ballard v.

Chairman, Va. Parole Bd., No. CA-01-235-7 (W.D. Va. Sept. 30,

2002). Ballard’s motion for hearing en banc is denied. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2